MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                   Jun 16 2015, 8:44 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jared Michel Thomas                                      Gregory F. Zoeller
Evansville, Indiana                                      Attorney General of Indiana

                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

William Clayton Jackson,                                 June 16, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1410-CR-445
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court

State of Indiana,                                        The Honorable Wayne S. Trockman,
Appellee-Plaintiff                                       Judge

                                                         Cause No. 82D02-1312-FB-1598




Friedlander, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1410-CR-445 | June 16, 2015    Page 1 of 6
[1]   William Clayton Jackson appeals his conviction for class B felony Possession of

      Methamphetamine,1 class C felony Dealing in a Look-A-Like Substance,2 and

      class A misdemeanor Possession of Marijuana.3 He presents the following

      restated issue for review: Did the trial court abuse its discretion by admitting

      evidence of Jackson’s urinalysis?

[2]   We affirm.

[3]   On the afternoon of December 11, 2013, members of the Vanderburgh County

      Evansville Drug Task Force set up surveillance of Jackson’s residence prior to

      executing an arrest warrant upon him. Detectives Patrick McDonald and

      James Budde observed Jackson and several other individuals at the residence.

      After about an hour of surveillance, McDonald and Budde, assisted by several

      officers of the Evansville Police Department, knocked on the front door.




      1
        The version of the governing statute, Ind. Code Ann. § 35-48-4-6.1(b)(2)(B)(i) (West, Westlaw 2013), in
      effect at the time this offense was committed classified it as a class B felony. The statute has since been
      revised and in its current form classifies the offense as a Level 6 felony. See I.C. § 35-48-4-6.1(a) (West,
      Westlaw current with legislation of the 2015 First Regular Session of the 119th General Assembly effective
      through June 28, 2015, excluding sections of P.L. 213-2015 with effective dates after February 1, 2015). The
      new classification, however, applies only to offenses committed on or after July 1, 2014. See id. Because this
      offense was committed before then, it retains the former classification.
      2
        Ind. Code Ann. § 35-48-4-4.6(a)(5) (West, Westlaw 2013). The revised statute now classifies this offense as
      a Level 5 felony. See I.C. § 35-48-4-4.6(a)(5) (West, Westlaw current with legislation of the 2015 First
      Regular Session of the 119th General Assembly effective through June 28, 2015, excluding sections of P.L.
      213-2015 with effective dates after February 1, 2015).
      3
        Ind. Code Ann. § 35-48-4-11 (West, Westlaw 2013). The revised statute now classifies this offense as a class
      A or B misdemeanor, depending on whether the defendant has a prior conviction for a drug offense. See I.C.
      § 35-48-4-11(a) and (b) (West, Westlaw current with legislation of the 2015 First Regular Session of the 119th
      General Assembly effective through June 28, 2015, excluding sections of P.L. 213-2015 with effective dates
      after February 1, 2015).

      Court of Appeals of Indiana | Memorandum Decision 82A01-1410-CR-445 | June 16, 2015                Page 2 of 6
      Jackson answered the door after a few minutes. There were five other

      individuals in the home, including Jackson’s roommate, Jeffrey Betz.

[4]   Officers performed a protective sweep of the residence and assembled and

      identified the people inside. In plain view, Detective McDonald observed glass

      pipes with burnt residue, loose prescription pills, and a device commonly used

      to smoke marijuana. As a result of these observations, Detective McDonald

      decided to lock the residence down and apply for a search warrant. Jackson

      was arrested.

[5]   While en route to the Vanderburgh County Jail, Jackson informed Officer Ryan

      Winters that he had swallowed several baggies of methamphetamine and five

      pills. Winters, accordingly, changed course and took Jackson to the hospital for

      medical clearance. Jackson advised his treating physician, Dr. Phillip Adams,

      that he had ingested Xanax pills and “a quarter of meth” and later generally

      indicated that he had ingested “two bags of drugs”. Transcript at 135. Dr.

      Adams ordered a urinalysis drug screen, which came back with presumptively

      positive results for THC and methamphetamine.

[6]   In the meantime, police executed a search warrant on Jackson’s home. The

      bulk of the evidence collected was recovered from Jackson’s bedroom. This

      included, among other things, two digital scales, a bag of marijuana with an

      approximate weight of 12 grams, a bag of methamphetamine with a weight of

      1.38 grams, drug paraphernalia, a box of plastic baggies, a propane torch, and a

      large container of MSM (a common cutting agent for methamphetamine).


      Court of Appeals of Indiana | Memorandum Decision 82A01-1410-CR-445 | June 16, 2015   Page 3 of 6
      Additionally, five bags of a white, crystal-like substance and two bags of a pink,

      crystal-like substance were found in the bedroom. The total weight of these

      non-controlled substances, which were “look-a-like[s] for crystal meth”, was

      approximately 50 grams. Id. at 25.


[7]   Following a jury trial, Jackson was convicted as set forth above. He also

      entered into a plea agreement regarding the habitual substance offender

      allegation in this case and an unrelated charge, which was dismissed in

      exchange for his admission to being a habitual substance offender. The trial

      court sentenced Jackson to an aggregate term of eighteen years in prison.

[8]   On appeal, Jackson challenges the admission into evidence of the results of his

      urinalysis.4 He claims the “non-confirmatory test results” were inadmissible

      under Indiana Evidence Rule 403.5 Appellant’s Brief at 6.


[9]   A trial court’s ruling on the admissibility of evidence is reviewed for an abuse of

      discretion. Blount v. State, 22 N.E.3d 559 (Ind. 2014). We will reverse only

      where the decision is clearly against the logic and effect of the facts and

      circumstances before the court or the trial court misinterpreted the law. Id.



      4
       We note that Jackson actually presents the issue on appeal as a challenge to the denial of his motion to
      suppress. Because he appeals from a completed trial, however, the issue is “more appropriately framed” as
      whether the evidence was admissible at trial. Brown v. State, 929 N.E.2d 204, 206 n.1 (Ind. 2010) (quoting
      Washington v. State, 784 N.E.2d 584, 587 (Ind. Ct. App. 2003)).
      5
        Jackson also asserts that admission of the evidence violated Indiana Evidence Rule 404(b) because the
      positive results could have been from drugs ingested prior to the date of the test, which would constitute
      evidence of a prior bad act. Jackson, however, did not specifically raise this ground in his objection during
      trial. Accordingly, the argument is waived. See Griffin v. State, 16 N.E.3d 997, 1005 (Ind. Ct. App. 2014)
      (finding waiver where “grounds raised in support of his objection at trial are substantially different than those
      he raises on appeal”). See also Gill v. State, 730 N.E.2d 709, 711 (Ind. 2000) (“a defendant may not argue one
      ground for objection at trial and then raise new grounds on appeal”).

      Court of Appeals of Indiana | Memorandum Decision 82A01-1410-CR-445 | June 16, 2015                  Page 4 of 6
       Further, “[e]rrors in the admission of evidence are to be disregarded as harmless

       unless they affect the substantial rights of the defendant.” Goudy v. State, 689
N.E.2d 686, 694 (Ind. 1997). In other words, if the probable impact of the

       evidence on the jury, in light of all the evidence presented, is sufficiently minor

       so as not to affect the substantial rights of the parties, we will find the error

       harmless. See Daniels v. State, 683 N.E.2d 557 (Ind. 1997). Additionally, “an

       error in the admission of evidence is harmless if the erroneously admitted

       evidence is cumulative of other evidence appropriately admitted.” Collins v.

       State, 826 N.E.2d 671, 679 (Ind. Ct. App 2005), trans. denied.


[10]   Evid. R. 403 provides that relevant evidence may be excluded if its probative

       value is substantially outweighed by, among other things, a danger of unfair

       prejudice. “Evaluation of whether the probative value of an evidentiary matter

       is substantially outweighed by the danger of unfair prejudice is a discretionary

       task best performed by the trial court.” Bryant v. State, 984 N.E.2d 240, 249

       (Ind. Ct. App. 2013), trans. denied.


[11]   Though relatively lengthy, Jackson’s argument is disjointed and not well

       formed. He attacks the probative value of the urinalysis results, noting that they

       were presumptive6 and could not establish when in the preceding forty-eight



       6
           At trial, Dr. Adams explained why he did not order a confirmatory test following the urinalysis results:
                 So in this case, since the defendant had already admitted to ingesting the methamphetamine and
                 his vital signs were stable, he was in relatively good condition, you know, testing to confirm a
                 specific level wasn’t absolutely necessary, especially considering the fact that he admitted to
                 ingesting the bags of methamphetamine. We weren’t entirely sure that it would show up on the
                 drug screen to begin with because, like I said previously, that if they were in the bags themselves
                 that prevents the body from absorbing them unless the bag is ruptured. So to find out a level on
                 somebody that’s stable it doesn’t really change our treatment or our management.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1410-CR-445 | June 16, 2015                   Page 5 of 6
       hours Jackson had ingested the substances. He argues, therefore, that the jury

       was likely to believe he ingested methamphetamine on the date of his arrest

       when it could have been up to two days before or not at all (due to a false

       positive). Jackson also baldly asserts that whether he was “intoxicated at the

       time” was not an element of any of the charged offenses. Appellant’s Brief at 12.


[12]   We agree with the State that even assuming the evidence was improperly

       admitted, the error would be harmless. Police recovered a mountain of drug-

       related contraband from Jackson’s bedroom, including actual

       methamphetamine and marijuana. Evidence that Jackson tested positive for

       having these substances in his system was of marginal import as compared to

       this other evidence. See Daniels v. State, 683 N.E.2d at 559 (evidence admitted

       in violation of Evid. R. 403 was held to be “harmless in light of the other

       evidence clearly establishing the defendant’s guilt”). Moreover, the positive test

       results were largely cumulative of other evidence admitted at trial (i.e.,

       Jackson’s statements to both Officer Winters and Dr. Adams that he had

       ingested methamphetamine). Jackson’s substantial rights were not affected by

       admission of the challenged evidence.

[13]   Judgment affirmed.

       Baker, J., and Najam, J., concur.




       Transcript at 141-42.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1410-CR-445 | June 16, 2015   Page 6 of 6